DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 8, 1, 26-29, 32-33, 35-44 are under consideration.
This Official Action is Non-Final.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 



Claim Rejections - 35 USC § 112, 2nd
Claims 1-3, 8, 1, 26-29, 32-33, 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,  8, 41-44 recite that the living yeast contain certain yeasts such as beer yeast, wine yeast, shochu yeast, and sake yeast.  
It is unclear whether a beer yeast, wine yeast, shochu yeast, and sake mean a yeast that can be used in to produce those products or whether these are spent yeast that have already been used to produce the product (e.g., a spent yeast that has been used to make beer as opposed to a viable yeast 
Claims 2, 3, 41, 14, 43, 42, and 44 rely on claims 1 or 8 as a based claim and are rejected as these claims include all of the limitation of the based claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 8, 26-29, 32-33, 35-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE3636721A1 (PRETZL) and Hard Lemonade, Aussie Home Brewer, Post 6/26/09 from pdilley on pg. 8  (PDILLEY).
Claim 1 recites a method for producing a beverage without alcohol fermentation, the method comprising: 
contacting a first plant raw material liquid with inactivated yeast thereby producing a second plant raw material liquid wherein the contacting step excludes alcoholic fermentation; and 
producing the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both, wherein the producing step excludes alcoholic fermentation, 
wherein the other raw material comprises at least one raw material selected from the group consisting of sugar, dietary fiber, an acidulant, a pigment, a flavoring agent, a sweeting agent, and a bittering agent, wherein the producing step excludes alcoholic fermentation and 
the inactivated yeast is obtained by subjecting living yeast to one or more treatments selected from a group consisting of heat treatment, acid treatment, freezing treatment, and drying treatment, 
the living yeast the living yeast comprises one or more kinds selected from the group consisting of beer yeast, wine yeast, shochu yeast, and sake yeast. 
PRETZl teaches a method for producing a malt drink without any alcohol [0001]. 
PRTZL teaches a process for producing a malt composition.  Malt is mashed in an infusion process, after lautering to obtain a wort with a full beer concentration (11-14%).  The hot wort, sugar, color, hops, yeast (i.e., a yeast that can be used to ferment beer, wine and other fermented drinks) and sugar extract are added together and boiled for 20-30 min.  The mixture is then cooled and is stored for approx. 12 h and then rediluted with cold, carbonized water to an output concentration of 10-15%, as well as filtration and filling.  In this process, the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  This results in contacting a first plant raw material liquid with dead yeast by heating thereby producing a second plant raw material liquid.  Thus, PRETZL teaches that the malt composition produced without alcoholic fermentation (abstract and [0003]) can be used to make a malt lemonade [0012].  The malt composition improves the flavor of the beverage ([0001]-[0004].  
PRETZL does not teach mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both.
  However, PDILLEY teaches a method of making malt lemonade-like drink where a raw material such as sugar is added after fermentation has concluded and before bottling has occurred.  It would have been obvious to modify PRETZL to add sugar before bottling the malt lemonade to increase the sweetness of the drink. 
Thus, it would have been obvious to one skilled in the art to produce the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material such as a sugar. 

Claim 2 recites that the first plant raw material liquid and inactivated yeast are contacted under heating.
PRETZL teaches that the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  

Claim 3 recites contacting the first plant raw material liquid and the inactivated yeast comprises adding a living yeast to the first plant raw material liquid at a temperature for inactivation of the living yeast thereby inactivating the living yeast, and bringing said liquid into contact with the inactivated yeast obtained by the inactivation of the living yeast. 
PRETZL teaches that the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  

Claim 8 recites a method improving the flavor of a beverage, the method comprising 
preparing the beverage from a second plant raw material liquid by mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both, wherein said second plant raw material liquid is obtained by bringing a first plant raw material liquid into contact with inactivated yeast, and the preparing step excludes alcoholic fermentation,
wherein the other raw material comprises at least one raw material selected from the group consisting of sugar, dietary fiber, an acidulant, a pigment, a flavoring agent, a sweeting agent, and a bittering agent, and the inactivated yeast is obtained by subjecting living yeast to one or more treatments selected from a group consisting of heat treatment, acid treatment, freezing treatment, and drying treatment, 
wherein the living yeast the living yeast comprises one or more kinds selected from the group consisting of beer yeast, wine yeast, shochu yeast, and sake yeast. 
PRETZl teaches a method for producing a malt drink without any alcohol [0001]. 
PRTZL teaches a process for producing a malt composition.  Malt is mashed in an infusion process, after lautering to obtain a wort with a full beer concentration (11-14%).  The hot wort, sugar, color, hops, yeast (i.e., a yeast that can be used to ferment beer, wine and other fermented drinks) and sugar extract are added together and boiled for 20-30 min.  The mixture is then cooled and is stored for approx. 12 h and then rediluted with cold, carbonized water to an output concentration of 10-15%, as well as filtration and filling.  In this process, the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  This results in contacting a first plant raw material liquid with dead yeast by heating thereby producing a second plant raw material liquid.  PRETZL teaches that the malt composition can be used to make a malt lemonade [0012].  The malt composition improves the flavor of the beverage ([0001]-[0004]. 
PRETZL does not teach mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both.
Thus, it would have been obvious to one skilled in the art to produce the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material such as a sugar. 


Claim 26 recites a method for producing a beverage without alcohol fermentation, the method comprising: contacting a first plant raw material liquid with dead yeast thereby producing a second plant raw material liquid; and producing the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both, and wherein the other raw material comprises at least one raw material selected from the group consisting 
PRETZl teaches a method for producing a malt drink without any alcohol [0001]. 
PRTZL teaches a process for producing a malt composition.  Malt is mashed in an infusion process, after lautering to obtain a wort with a full beer concentration (11-14%).  The hot wort, sugar, color, hops, yeast (i.e., a yeast that can be used to ferment beer, wine and other fermented drinks) and sugar extract are added together and boiled for 20-30 min.  The hot wort, sugar, color, hops, yeast and sugar extract are added together and boiled for 20-30 min.  The mixture is then cooled and is stored for approx. 12 h and then rediluted with cold, carbonized water to an output concentration of 10-15%, as well as filtration and filling.  In this process, the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  This results in contacting a first plant raw material liquid with dead yeast by heating thereby producing a second plant raw material liquid.  PRETZL teaches that the malt composition can be used to make a malt lemonade [0012].  
PRETZL does not teach mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both.
  However, PDILLEY teaches a method of making malt lemonade-like drink where a raw material such as sugar is added after fermentation has concluded and before bottling has occurred.  It would have been obvious to modify PRETZL to add sugar before bottling the malt lemonade to increase the sweetness of the drink. 
Thus, it would have been obvious to one skilled in the art to produce the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material such as a sugar. 

Claim 27 recites that the dead yeast is obtained by subjecting living yeast to one or more treatments selected from a group consisting of heat treatment, acid treatment, freezing treatment, and drying treatment. 
Claim 28 recites that the first plant raw material liquid and the dead yeast are contacted under heating.  
Claim 29 recites contacting the first plant raw material liquid and the dead yeast comprises adding the living yeast to the first plant raw material liquid at a temperature for inactivation of the living yeast to obtain the dead yeast, and bringing said liquid into contact with the dead yeast obtained by the inactivation of the living yeast. 
In claims 27-29, PRETZL teaches that the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  

Claim 32 recites a method of improving the flavor of a beverage, said method comprising,
preparing the beverage from a second plant raw material liquid by mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both, wherein the preparing step excludes alcoholic fermentation,
wherein said second plant raw material liquid is obtained by bringing a first plant raw material liquid into contact with inactivated dead yeast, and the other raw material comprises at least one raw material selected from the group consisting of sugar, dietary fiber, an acidulant, a pigment, a flavoring agent, a sweeting agent, and a bittering agent.
PRETZl teaches a method for producing a malt drink without any alcohol [0001]. 
PRTZL teaches a process for producing a malt composition.  Malt is mashed in an infusion process, after lautering to obtain a wort with a full beer concentration (11-14%).  The hot wort, sugar, color, hops, and sugar extract are added together and boiled for 20-30 min.  The mixture is then cooled 
PRETZL does not teach mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both.
    However, PDILLEY teaches a method of making malt lemonade-like drink where a raw material such as sugar is added after fermentation has concluded and before bottling has occurred.  At page 9, PDILLEY “shoots for an SG of around 1.070 which yields a beverage of around 10% alcohol if it ferments dry”.  Thus, it is taught the hard lemonade-like drink is around 10% alcohol. This is more than the claimed 1% or more alcohol.  However, it would have been obvious to vary the amount of alcohol based on the desired sg and yield of alcohol, as taught by PDILLEY.  
In view of the above, it would have been obvious to one skilled in the art to produce the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material such as a sugar. 

Claim 33 recites that the dead yeast is obtained by subjecting living yeast to one or more treatments selected from a group consisting of heat treatment, acid treatment, freezing treatment, and drying treatment.
PRETZL teaches that the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  

Claim 36 recites a method for producing a beverage having an ethanol content of 1 vol% or more, the method comprising contacting a first plant raw material liquid with inactivated yeast thereby producing a second plant raw material liquid, wherein the contacting step excludes alcoholic fermentation; and producing the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with ethanol-containing liquid, and the inactivated yeast is obtained by subjecting living yeast to one or more treatments selected from a group consisting of heat treatment, acid treatment, freezing treatment, and drying treatment.
PRETZl teaches a method for producing a malt drink without any alcohol [0001]. 
PRETZL teaches a process for producing a malt composition.  Malt is mashed in an infusion process, after lautering to obtain a wort with a full beer concentration (11-14%).  The hot wort, sugar, color, hops, and sugar extract are added together and boiled for 20-30 min.  The mixture is then cooled and is stored for approx. 12 h and then rediluted with cold, carbonized water to an output concentration of 10-15%, as well as filtration and filling.  In this process, the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  This results in contacting a first plant raw material liquid with dead yeast by heating thereby producing a second plant raw material liquid.  PRETZL teaches that the malt composition can be used to make a malt lemonade [0012].  The malt composition improves the flavor of the beverage ([0001]-[0004]. 
PRETZL does not teach mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both or adding the composition to an ethanol-containing beverage. 
However, PDILLEY teaches adding the malt composition obtained without alcoholic fermentation (abstract and [0003]) to hard lemonade [0012].  At page 7, it is noted that the drink should be served chilled - like lemonade. It's a hot weather drink that goes down smoothly and is very easy to drink. At page 8, the producer “ shoots for an SG of around 1.070 which yields a beverage of around 10% alcohol if it ferments dry). At page 9, it is taught the hard lemonade-like drink is around 10% alcohol. 
In view of the above, it would have been obvious to one skilled in the art to produce the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material such as a sugar. 
Additionally and alternatively, a person have ordinary skill in the art would have found it obvious to add alcohol to non-alcoholic drinks as desired in order to make a cocktail.
	

Claim 37 recites that the first plant raw material liquid and inactivated yeast are contacted under heating. 

Claim 38 recites contacting the first plant raw material liquid and the inactivated yeast comprises adding the living yeast to the first plant raw material liquid at a temperature for inactivation of the living yeast thereby inactivating the living yeast, and bringing said liquid into contact with the inactivated yeast obtained by the inactivation of the living yeast. 
As to claims 37-38, PRETZL teaches that the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  

Claim 40 recites improving the flavor of a beverage having an ethanol content of 1 vol% or more, said method comprising preparing the beverage from a second plant raw material liquid by mixing the second plant raw material liquid with ethanol-containing liquid, wherein said second plant raw material liquid is obtained by bringing a first plant raw material liquid into contact with inactivated yeast and the 
PRETZl teaches a method for producing a malt drink without any alcohol [0001]. 
PRTZL teaches a process for producing a malt composition.  Malt is mashed in an infusion process, after lautering to obtain a wort with a full beer concentration (11-14%).  The hot wort, sugar, color, hops, and sugar extract are added together and boiled for 20-30 min.  The mixture is then cooled and is stored for approx. 12 h and then rediluted with cold, carbonized water to an output concentration of 10-15%, as well as filtration and filling.  In this process, the added yeast is rendered impossible to ferment (i.e., killed) by adding it directly to the boiling wort (see [0001] and [0004]).  This results in contacting a first plant raw material liquid with dead yeast by heating thereby producing a second plant raw material liquid.  PRETZL teaches that the malt composition can be used to make a malt lemonade [0012].  The malt composition improves the flavor of the beverage ([0001]-[0004]. 
PRETZL does not teach mixing the second plant raw material liquid with other raw material, ethanol-containing liquid, or both or adding the composition to an ethanol-containing beverage. 
However, PRETZL teaches adding the malt composition obtained without alcoholic fermentation (abstract and [0003]) to hard lemonade [0012].  PDILLEY At page 7, it is noted that the drink should be served chilled - like lemonade. It's a hot weather drink that goes down smoothly and is very easy to drink. At page 8, the producer “ shoots for an SG of around 1.070 which yields a beverage of around 10% alcohol if it ferments dry). At page 9, it is taught the hard lemonade-like drink is around 10% alcohol. This is more than the claimed 1% or more alcohol. Thus, it would have been obvious to add/include alcohol in the hard lemonade of PRETZEL, as PDILLEY teaches that hard lemonade contains alcohol, goes down smoothly and is very easy to drink.  Moreover, it would have been obvious to vary the amount of alcohol as PDILLEY teaches that the amount of alcohol produced depends on fermentation time.  It also 
In view of the above, it would have been obvious to one skilled in the art to produce the beverage from the second plant raw material liquid by mixing the second plant raw material liquid with other raw material such as a sugar. 
Additionally and alternatively, a person have ordinary skill in the art would have found it obvious to add alcohol to non-alcoholic drinks as desired in order to make a cocktail.

Claim 41 recites that the living yeast comprises beer yeast.  
Claim 42 recites the living yeast comprises beer yeast.  
Claim 43 recites that the living yeast comprises wine yeast.  
Claim 44 recites that the living yeast comprises wine yeast.
As to claims 41-44, PRTZL teaches a process for producing a malt composition.  Malt is mashed in an infusion process, after lautering to obtain a wort with a full beer concentration (11-14%).  The hot wort, sugar, color, hops, yeast (i.e., a yeast that can be used to ferment beer, wine and other fermented drinks) and sugar extract are added together and boiled for 20-30 min.

Claims 14, 35, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE3636721A1 (PRETZL) and Hard Lemonade, Aussie Home Brewer, Post 6/26/09 from pdilley on pg. 8  (PDILLEY) as applied to claims  1-3, 8, 26-29, 32-33, 40 above, and further in view of United States Patent No. 7,008,652 (EFFLER).
Claim 14 recites contacting the first plant raw material liquid and the inactivated yeast further comprises preparing a mixture of the first plant raw material liquid and the inactivated yeast and removing the yeast from the mixture.   
Claim 35 recites contacting the first plant raw material liquid and the inactivated yeast further comprises preparing a mixture of the first plant raw material liquid and the inactivated yeast and removing the yeast from the mixture.
Claim 39 recites contacting the first plant raw material liquid and the inactivated yeast further comprises preparing a mixture of the first plant raw material liquid and the inactivated yeast and removing the yeast from the mixture.
As to claims 14, 35 and 39, the references above are silent as to removing the yeast. EFFLER teaches that yeast can be removed.  The resulting fermented intermediate beer can then be subjected to treatment with one or more food grade ion exchange resins and/or food grade adsorption resins to further decharacterize the beer by decolorizing, deodorizing and deflavoring the fermented solution. This results in a malt base which has substantially no flavor, substantially no odor and substantially no color, and which makes the base eminently suitable for preparation of a wide variety of malt beverages which can have various flavors and colors.  Thus, it would have been obvious to remove yeast after treatment to eliminate unwanted colors and flavors. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8, 14, 26-29 and 32-33, 35-44  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799